LETTS, Judge,
dissenting.
I dissent.
The mischief perpetrated by the newspaper article was, in my view, either harmless error or self-induced. Some of the statements reported in the article had come out in open court the day before. According to *745Appellant’s brief, “the crowning achievement of prejudice” against the defendant were the remarks in the article that the defendant was only peripherally involved. Resort to the opening and closing arguments in the record suggests that an important part of the defense was that although the defendant knew the real perpetrators of this massive gas tax fraud scheme, worked for them and even grew up with one of them, he did not actually participate in the scheme. That suggests peripheral involvement to me but not culpability. Moreover, some of the quoted remarks came from the mouth of defense counsel.
As to the plea bargaining information, the defense attorney herself divulged some of the details to the reporter. She should not now be heard to complain about that.
I do not believe the trial judge abused his discretion.